ORDER AND MEMORANDUM ***
The district court’s remand was for lack of federal jurisdiction, rendering both the remand order and the refusal to reconsider unreviewable on appeal. 28 U.S.C. § 1447(d). The concurrent award of attorneys’ fees against the appellants is appeal-able. The district court did not abuse its discretion with regard to the attorneys’ fees award because the remand was granted on a legally correct basis. Dahl v. Rosenfeld, 316 F.3d 1074, 1077 (9th Cir.2003).
Finally, the Administrator’s motion for sanctions pursuant to Rule 38 is granted in the amount attorneys’ fees and double costs, the calculation of which is referred to the Court’s special master, Appellate Commissioner Peter L. Shaw, who shall conduct whatever proceedings he deems appropriate, and who shall have authority to enter an order awarding fees. See Ninth Circuit Rule 39-1.9.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.